Notice of Pre-AIA  or AIA  Status
The present application filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to pending claims received on 1/23/2019, which paper has been placed of record in the file.
Information Disclosure Statement (IDS)
2.	An IDS was filed on 1/30/2019; it is considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	 Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being taught by an IDS reference (1/30/2019)  of Rakesh Kumar’s 2017 Dissertation “3D Building Model-Assisted Snapshot GNSS Positioning Method”
A. Per independent claims 1, 6, and 11:  Kumar teaches a method, a vehicle, and a system for determining position, comprising features:
- providing a positioning receiver configured to receive GNSS position signals, a controller in communication with the positioning receiver (see Kumar’s Figs. 2.5 & 2.8), and a non-transient computer-readable data storage in communication with the controller (i.e., a memory, see Kumar’s IDS of Table 4.2);
- providing the data storage (i.e., a memory, see Kumar’s IDS of Table 4.2) with a 3-dimensional building model (see Kumar’s IDS title, and Figs. 1.2, 2.5, and 4.6) having a geographical identifier (i.e., “Using a 3DBM, the location of buildings/reflectors in the area surrounding a receiver can be identified” see Kumar’s IDS, page 14, 3rd para.);
- receiving, via the positioning receiver, a GNSS position signal (i.e., this limitation is inherent for using a positioning receiver to receive a “visible”/line-of-sign GNSS signal, see Kumar’s lines 1-2, page 16, and lines 1-3, page 91);
- calculating, via the controller, an approximate position based on the at least one GNSS position signal (i.e., estimating an object’s position using a standard GNSS receiver, see Kumar’s pg. 72, sect. 3.2.1, 4th line – sub section 1.);
- determining, via the controller, that a respective GNSS position signal of the at least one GNSS position signal is a non-line-of-sight signal (i.e., a NLOS signal from another satellite of a constellation, see Kumar’s Figs. 1.2, 2.5, 2.6, Table 4.5, and Figure 4.24 “Horizontal Error”);
- calculating, via the controller, based on the building model and the respective GNSS position signal, a modeled position (see Kumar’s IDS pg. 29, 2nd para);refining (i.e., Kumar’s “error correction”, via the controller, the modeled position based on a current heading and speed of the positioning receiver (i.e., a vehicle’s speed, see Kumar’s line 3 and table 4.5 on page 105) and a carrier-phase of the at least one GNSS position signal (see Kumar’s IDS pg. 2, 3rd para); and
- calculating, via the controller, a final position based on the approximate position, the modeled position, and the refining step (i.e., “error correction”, see IDS Kumar’s section 3.1.2 1st para., and on page 71 last para., page 142, para. 4).
B. Per dependent claims 2, and 7:  Kumar also teaches that “Hsu et al (2016, 2016a) have used 3D building model for pedestrian positioning using GPS/GLONASS/QZSS in urban canyons and for autonomous driving position applying differential GNSS” (see Kumar et al., page 16, 3rd paragraph); and “since the proposed method is more accurate in across- street compared to along-street, some of its potential applications could be in lane-level autonomous driving and guiding visually impaired person. Hence, 3DBM-integrated GNSS has lots of potential in low cost reliable positioning and navigation in urban canyons, for various current and future applications” (see Kumar, page 143, 2nd paragraph; and i.e. “lane-level autonomous driving and guiding visually impaired person” of line 10, page 143). It is inherent that a controller’s ability to remotely control an autonomous vehicle based on its current position and its destination (i.e., using a driving route).
C. Per dependent claim 12:  It is inherent that an autonomous vehicle must have a data storage and a controller for processing received driving/navigation tasks (i.e., a memory, and a processor, see Kumar, (i.e., a memory, see Kumar’s Table 4.2 on page 92, and Figs. 2.5 & 2.8).
D. Per dependent claims 3, and 8:  Kumar also suggests that GNSS position signals may comprises a non-line-of-sight (NLOF) signal and a line-of-sight (LOS) signal (see Rakesh Kumar, Figure 1.2 on page 5, or Figure 2.5 on page 47).
E. Per dependent claims 5, and 10:  Kumar also suggests that a position comprises identifying points having associated coordinates (i.e. “The  coordinate were obtained in Geodetic coordinate system (Latitude, Longitude and height)”, see Rakesh Kumar, Appendix: B lines 8-9, calculating signal parameters (see Rakesh Kumar, Table 4.1 on page 88)  at the candidate points based on the building model (i.e., “Number of candidate points inside the position grid:” see Rakesh Kumar, subsection 5.1 line 6 on page 120) , and comparing the calculated signal parameters to the respective GNSS position signal (see Rakesh Kumar, section 4.3.3 Analysis of Data Set 2 and Performance Comparison with Data Set 1, on page 105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4.  Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as unpatentable over IDS’s Rakesh Kumar in view of Niesen et al., (US Pub. 20180335525 A1).
The rationales and reference for rejection of claim 1 are incorporated.
Kumar does not expressly disclose that a response to GNSS satellites in line of sight communication with the positioning receiver being below a threshold (i.e., acceptable levels/values without false alarms, see Kumar’s IDS pg. 3, 2nd line).
However, claimed “below a threshold” is disclosed by Niesen et al., para. [0037] “…. Triggering events may include any of a variety of triggers indicating that the vehicle may be approaching (e.g., is within a threshold distance of) a region in which obstructions may create NLoS satellites that could interfere with position determination. One such triggering event can include, for example, a determined location of the vehicle, such as a determination (e.g., using position information from GPS and/or other position information sources) that the vehicle has come within a threshold distance of a known "urban canyon" or other location (e.g., an actual canyon) where portions of the skyline likely will be obstructed. Another triggering event can include determining, from a frame of the camera, that the vehicle is approaching an obstruction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kumar with Niesen et al., to claim that receive GNSS signals must be below a calibrated threshold because this further reducing a corrective calculated level of a receiver.
Conclusion
5.	Claims 1-12 are rejected.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662